Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 
5. Claims 1-9 & 12-17 are pending. Claims 10-11 are canceled. 






CLAIM OBJECTION
6.	Claims 4 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 12, 16 & 17 are also objected since they depend upon the above claims.  

Claim Rejection- 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 13 & 14 are rejected under 35 USC 102 as being clearly anticipated by Uliyar (Pub No. US 2018/0165822).
Regarding claim 1, Uliyar discloses a method for determining a degree of overlap of at least one object with at least one lane via a representation of a surrounding environment of a platform as a two- dimensional pixel data field (Para. 47: Vehicle object overlapped on the lane & Para. 49: Pixel data) & (Fig. 10), the method comprising the following steps: allocating at least one lane pixel group to pixels of the two-dimensional pixel data field, which correspondingly represent at least one lane (Para. 49-50: Pixel group & lane marking-202) & (Para. 59 & 61: A pair of lane markings 312 is determined by joining corresponding points of the first pair of points and the second pair of points & Para. 40: Lane dimension having pixel data);
allocating at least one object pixel group to pixels of the two-dimensional pixel data field, which correspondingly represent at least one object (Para. 49-50: Object/ another vehicle detected on the road based on the multiple pixel allocation);
defining at least one object pixel pair in the two-dimensional pixel data field, the object pixel pair representing a width of the at least one object pixel group (Fig. 10) & (Para. 31 & 44: Number of pixels representing a width of the lane); comparing the object pixel pair and the lane pixel group in the two-dimensional pixel data field (Fig. 10 & Para. 91: S1006- Comparing/ mapping the object pixel pair and the lane pixel to detect the object on the lane) & (Para. 40: Mapping pixels and determine distance of the object). 
Regarding claim 2, Uliyar discloses the at least one object pixel pair is compared with the lane pixel group within exactly one pixel line of the two-dimensional pixel data field (Fig. 10 & Para. 91: Mapping the object pixel pair and the lane pixel to detect the object on the lane) & (Para. 40: Mapping pixels and determine distance of the object & Lane dimension of the lane width data).  
Regarding claim 5, Uliyar discloses the at least one lane pixel group is allocated to the pixels of the two-dimensional pixel data field via at least one marking pixel group of the two-dimensional pixel data field, which group represents a lane boundary (Para. 49: Lane width & Para. 61: Lane marking boundary 312 represent by the pixel).
Regarding claim 8, Uliyar discloses the at least one lane pixel group in the two-dimensional pixel data field is allocated using data of a sensor system (Para. 66: Sensor system & Para. 61: Pixel allocation). 
Regarding claim 13, Uliyar discloses a device configured to determine a degree of overlap of at least one object with at least one lane via a representation of a surrounding environment of a platform as a two- dimensional pixel data field (Para. 47: Vehicle object overlapped on the lane determined by the vehicle system & Para. 49: Pixel data) & (Fig. 10),, the device configured to:  allocate at least one lane pixel group to pixels of the two-dimensional pixel data field, which correspondingly represent at least one lane (Para. 49-50: Pixel group & lane marking-202) & (Para. 59 & 61: A pair of lane markings 312 is determined by joining corresponding points of the first pair of points and the second pair of points & Para. 40: Lane dimension having pixel data); allocate at least one object pixel group to pixels of the two-dimensional pixel data field, which correspondingly represent at least one object (Para. 49-50: Object/ another vehicle detected on the road based on the multiple pixel allocation); define at least one object pixel pair in the two-dimensional pixel data field, the object pixel pair representing a width of the at least one object pixel group (Fig. 10) & (Para. 31 & 44: Number of pixels representing a width of the lane); and compare the object pixel pair and the lane pixel group in the two-dimensional pixel data field (Fig. 10 & Para. 91: S1006- Comparing/ mapping the object pixel pair and the lane pixel to detect the object on the lane) & (Para. 40: Mapping pixels and determine distance of the object).  
Regarding claim 14, Uliyar discloses a non-transitory machine-readable storage medium on which is stored a computer program for determining a degree of overlap of at least one object with at least one lane via a representation of a surrounding environment of a platform as a two-dimensional pixel data field (Para. 47: Vehicle object overlapped on the lane & Para. 49: Pixel data) & (Fig. 10), the computer program, when executed by a computer, causing the computer to perform the following steps: 
allocating at least one lane pixel group to pixels of the two-dimensional pixel data field, which correspondingly represent at least one lane (Para. 49-50: Pixel group & lane marking-202) & (Para. 59 & 61: A pair of lane markings 312 is determined by joining corresponding points of the first pair of points and the second pair of points & Para. 40: Lane dimension having pixel data); 
allocating at least one object pixel group to pixels of the two-dimensional pixel data field, which correspondingly represent at least one object (Para. 49-50: Object/ another vehicle detected on the road based on the multiple pixel allocation);
 defining at least one object pixel pair in the two-dimensional pixel data field, the object pixel pair representing a width of the at least one object pixel group (Fig. 10) & (Para. 31 & 44: Number of pixels representing a width of the lane); 
and comparing the object pixel pair and the lane pixel group in the two-dimensional pixel data field (Fig. 10 & Para. 91: S1006- Comparing/ mapping the object pixel pair and the lane pixel to detect the object on the lane) & (Para. 40: Mapping pixels and determine distance of the object).








Claim Rejection- 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar (Pub No. US 2018/0165822) and further in view of Zhang (Pub No. 2010/0121577). 
Regarding claim 3, Uliyar is silent regarding a first set of pixels that are situated between the object pixel pair in the two-dimensional pixel data field and enclose the object pixel pair are compared with a second set of pixels of the lane pixel group that are situated in the same pixel line of the pixel data field as the object pixel pair.
Zhang teaches a first set of pixels that are situated between the object pixel pair in the two-dimensional pixel data field and enclose the object pixel pair are compared with a second set of pixels of the lane pixel group that are situated in the same pixel line of the pixel data field as the object pixel pair (Para. 61: Group of pixels are compared to estimate whether two points represent the same object & point pairs represent the three-dimensional positions in the field-of-view for classifications as a clear path for the vehicle to travel & At step 118, the determined object positions are utilized to map object positions in front of the host vehicle-Object on the vehicle lane).
At the time of filling, it would have been obvious to use pixel comparing to determine if any object is on the vehicle lane to assist vehicle with autonomous driving. 
Regarding claim 9, Uliyar is silent regarding the at least one lane pixel group in the two-dimensional pixel data field is identified using map data of the surrounding environment of the platform.  
Zthe at least one lane pixel group in the two-dimensional pixel data field is identified using map data of the surrounding environment of the platform (Para. 61 & 94: Road map determine).  
At the time of filling, it would have been obvious to use lane map to assist vehicle with autonomous driving system. 
Regarding claim 18, Uliyar discloses the allocating of the at least one lane pixel group includes allocating at least two lane pixel groups to pixels of the two-dimensional pixel data field, correspondingly representing at least two lanes of the surrounding environment in the two-dimensional pixel data field (Fig. 3: Lane environment with stop sign & Para. 59-61).
Uliyar is silent regarding the at least one lane for which the degree of overlap of the at least one object is performed includes the at least two lanes; and the determining of the degree of overlap is performed by executing the comparison of the object pixel pair with each of the at least two lane pixel groups in the two-dimensional pixel data field
Zhang teaches the at least one lane for which the degree of overlap of the at least one object is performed includes the at least two lanes; and the determining of the degree of overlap is performed by executing the comparison of the object pixel pair with each of the at least two lane pixel groups in the two-dimensional pixel data field (Para. 61: Group of pixels are compared to estimate whether two points represent the same object-overlapped & point pairs represent the three-dimensional positions in the field-of-view for classifications as a clear path for the vehicle to travel & At step 118, the determined object positions are utilized to map object positions in front of the host vehicle-Object on the vehicle lane).
At the time of filling, it would have been obvious to use pixel comparing to determine if any object is on the vehicle lane to assist vehicle with autonomous driving. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uliyar (Pub No. US 2018/0165822) and further in view of Kuehnle (Pub No. 2010/0079590). 
Regarding claim 6, Uliyar is silent regarding the at least one marking pixel group is extended through an extrapolation in the two-dimensional pixel data field.
Kuehnle discloses the at least one marking pixel group is extended through an extrapolation in the two-dimensional pixel data field (Fig. 3B & Para. 95: extrapolation marking pixel group for lane mark).
At the time of filling, it would have been obvious to use extrapolation system to determine the vehicle lane boundary to assist vehicle in autonomous driving system. 
Regarding claim 7, Uliyar is silent regarding the at least one lane pixel group in the two-dimensional pixel data field is allocated and/or enlarged, via an extrapolated marking pixel group.  
Kuehnle discloses the at least one lane pixel group in the two-dimensional pixel data field is allocated and/or enlarged, via an extrapolated marking pixel group (Fig. 3B & Para. 95: extrapolation marking pixel group for lane mark).
At the time of filling, it would have been obvious to use extrapolation system to determine the vehicle lane boundary to assist vehicle in autonomous driving system. 
  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/            Primary Examiner, Art Unit 2648